Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 22, 2022.

Amendments
           Applicant’s amendment filed February 22, 2022 is acknowledged. 
	Claims 4, 12-19, and 23 are cancelled.
	Claims 1, 6-7, 22, 24-26 are amended.
	Claims 29-30 are newly added.
	Claims 1-3, 5-11, 20-22, 24-30 are pending.
Claims 1-3, 5-11, 20-22, 24-30 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/US2017/059843 filed November 3, 2017, claiming priority based on U.S. Provisional Patent Application No. 62/416,893 filed November 3, 2016. 
	It is noted that SEQ ID NOs: 6-11 of the instant application lack written support in Applicant’s domestic priority document, U.S. Provisional Patent Application No. 62/416,893 filed November 3, 2016. 


Allowable Subject Matter
The following statement on allowable subject matter is repeated from the previous Office action mailed 11/19/2021:
Claims 20-21, 27-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not or fairly suggest a RNA molecule comprising a sense strand of SEQ ID NO: 1 and an antisense strand of SEQ ID NO: 2. It is noted that SEQ ID NOs: 1 and 2 are both 68 nucleotides in length and perfect complements of each other.
	US 2016/0151371 A1 to Lee, Won Jae discloses a shRNA targeting DUOX2 mRNA comprising the sequence 5'-GCC ATC AGG AGT GGC ATA AAT TAG TGA AGC CAC AGA TGT AAT TTA TGC CAC TCC TGA TGG C-3' (SEQ ID NO: 13 of Lee). See paragraph [0212]. SEQ ID NO: 13 of Lee is 61 nucleotides in length wherein residues 1-23 and 39-61 of SEQ ID NO: 13 are perfect complements. In other words, SEQ ID NO: 13 of Lee encodes both the sense strand and the antisense strand of the shRNA. SEQ ID NO: 1 of the instant application shares 47.6% identity to SEQ ID NO: 13 of Lee. See Sequence Search Results, file name: 20211013_114314_us-16-347-461-1.rnpbm, RESULT 5; alignment provided below. 
	It is further noted that (1) residues 4-24 and residues 40-60 of SEQ ID NO: 1 are SEQ ID NOs: 4 and 3, respectively; (2) residues 9-29 and residues 45-65 of SEQ ID NO: 2 are SEQ ID NOs: 4 and 3, respectively; and (3) SEQ ID NOs: 3 and 4 are perfect complements. Moreover, SEQ ID NO: 3 is a complement of thymidylate synthase mRNA according to SEQ ID NO: 6, whereas SEQ ID NO: 4 is not a complement of thymidylate synthase mRNA according to SEQ ID NO: 6. See alignments provided below. As understood in the art, the antisense strand of shRNA (also referred to as the “guide” strand) is a complement of the target mRNA sequence, whereas the sense strand of shRNA (often referred to as the “passenger” strand) is degraded, and the antisense “guide” strand and the sense “passenger” strand form the “stem” of the shRNA. Claim 20 recites wherein the sense strand is SEQ ID NO: 1, and the antisense strand is SEQ ID NO: 2, and therefore a shRNA according to claim 20 would result in a stem length of 68 nucleotides. Mcintyre et al. (2011) “The effects of stem length and core placement on shRNA activity” BMC Molecular Biology, 12:34, 12 pages, discloses that shRNA generally comprise a stem length between 19 and 29 base pairs (last paragraph on page 1) and provides evidence showing that shRNAs comprising stem lengths longer than 41 base pairs would not be expected to possess suppressive activity (see Figures 2 and 5). Lastly, there is no clear exemplification in the specification that a shRNA according to claim 20 would effectively target thymidylate synthase (TS) mRNA because the structure of the TS shRNA used in the working examples (pages 30-35) is not expressly disclosed. However, claims 20-21, 27-28 do not recite that the claimed RNA molecule possesses suppressive activity of TS mRNA.

Alignment between instant SEQ ID NO: 1 (Qy) and SEQ ID NO:13 of US 2016/0151371 A1 (Db)

    PNG
    media_image1.png
    148
    801
    media_image1.png
    Greyscale



Alignment between SEQ ID NO: 3 (Qy) and SEQ ID NO: 6 (Db) of the instant application

    PNG
    media_image2.png
    359
    1739
    media_image2.png
    Greyscale


Alignment between SEQ ID NO: 4 (Qy) and SEQ ID NO: 6 (Db) of the instant application

    PNG
    media_image3.png
    204
    1025
    media_image3.png
    Greyscale



Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 11/19/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, dependent on claim 22, recites the limitation “the unpaired overhang sequence”. There is insufficient antecedent basis for this limitation in the claim. In particular, claim 22 recites the limitation “unpaired overhang sequences at the 5’ and 3’ ends”. Accordingly, it is unclear whether “the unpaired overhang sequence”, as recited in claim 24, refers to (1) the unpaired overhang sequence at the 5’ end, as recited in claim 22, or (2) the unpaired overhang sequence at the 3’ end, as recited in claim 22. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 25-26 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claims 22, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
In this case, claim 22 is directed to a “small hairpin RNA” (abbreviated shRNA; also referred to as “short hairpin RNA”) comprising unpaired “overhang” sequences at both the 5’ end and 3’ end. Applicant’s use of the terms “small hairpin RNA” and “overhang” in claims 22, 24-26 are inconsistent with their accepted meanings in the art. A small hairpin RNA is a single-stranded RNA molecule folded once upon itself so as to form a loop structure at one end of the shRNA, and wherein the 5’ and 3’ termini of the RNA strand meet at the opposite end of the shRNA. E.g., see Tai, Wanyi “Current Aspects of siRNA Bioconjugate for In Vitro and In Vivo Delivery” Molecules 2019, 24, 2211, 25 pages, and see especially Figure 1G (reproduced below). Accordingly, as understood in the art, a “small hairpin RNA” may comprise an “overhang” at either the 5’ end or the 3’ end of the RNA strand, but a “small hairpin RNA” may not comprise an “overhang” at both the 5’ end and the 3’ end of the RNA strand, as recited in the claims. Applicant’s specification does not clearly redefine either of the terms “small hairpin RNA” and “overhang” to possess a different meaning than that acceptable in the art. Although the specification may disclose a “small hairpin RNA” comprising an “overhang” at both the 5’ end and the 3’ end of the RNA strand, this disclosure is only nominal. The specification fails to describe or inform one of ordinary skill in the art what is meant by a “small hairpin RNA” comprising an “overhang” at both the 5’ end and the 3’ end of the RNA strand. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For these reasons, the subject matter Applicant is attempting to claim is generally unclear and indefinite. Dependent claims 24-26 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Figure 1G of Tai, Wanyi

    PNG
    media_image4.png
    122
    439
    media_image4.png
    Greyscale




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
In papers filed 02/22/2022, Applicant added new claim 30 to recite a “host cell” comprising a “synthetic RNA”. This recitation is directed to new matter. Page 27, lines 25-26, of the specification as originally filed discloses “host cells that comprise at least one of the disclosed rAAV particles or nucleic acid vectors”. However, this disclosure is not equivalent in scope to a “host cell” comprising a “synthetic RNA”, as broadly recited in claim 30. Nowhere in the specification as originally filed is there sufficient written support for a “host cell” comprising a “synthetic RNA”, as broadly recited in claim 30. Although the specification may disclose “rAAV particles” and “nucleic acid vectors” that express/produce a “synthetic RNA” when introduced into a “host cell”, one of ordinary skill in the art would have understood that synthetic RNA molecules (e.g. small hairpin RNA molecules) could be introduced directly into a host cell without the use of viral vectors or expression constructs (Official Notice taken, if necessary). The specification does not reasonably disclose introducing a “synthetic RNA” directly into a “host cell” without the use of “rAAV particles” or “nucleic acid vectors”. Accordingly, the scope of new claim 30 lacks sufficient written support in the specification as originally filed because new claim 30 embraces a “host cell” comprising a “synthetic RNA” without the use of viral vectors or expression constructs, which is not reasonably disclosed in the specification as originally filed. For these reasons, the recitation is directed to new matter.


Claims 1-3, 5-11, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
In papers filed 02/22/2022, Applicant amended claim 1 to recite that the interfering RNA comprises “more than 21 contiguous nucleotides” of SEQ ID NO: 1 or 2. This rejection is directed to new matter. Page 1, lines 24-28, of the specification as originally filed discloses an interfering RNA comprising “at least” 21 contiguous nucleotides of SEQ ID NO: 1 or 2. However, “at least” 21 contiguous nucleotides, as disclosed in the specification, is not equivalent in scope to “more than” 21 contiguous nucleotides, as recited in claim 1, because “at least” 21 contiguous nucleotides is inclusive of 21 contiguous nucleotides and “more than” 21 contiguous nucleotides is exclusive of 21 contiguous nucleotides. Nowhere in the specification as originally filed is there sufficient written support for an interfering RNA comprising “more than 21 contiguous nucleotides” of SEQ ID NO: 1 or 2, as broadly recited in claim 1. For these reasons, the recitation is directed to new matter. Dependent claims 2-3, 5-11, and 29 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim Interpretation under 35 U.S.C. 103
           As discussed above in the rejection of claims 22, 24-26 under 35 U.S.C. 112(b), Applicant’s use of the terms “small hairpin RNA” and “overhang” in claims 22, 24-26 is inconsistent with their accepted meanings in the art, thereby rendering the subject matter Applicant is attempting to claim generally unclear and indefinite. For these reasons, examination of claims 22, 24-26 under 35 U.S.C. 103 would be impractical without providing an explicit interpretation of claims 22, 24-26. Accordingly, for purposes of examination of claims 22, 24-26 under 35 U.S.C. 103, claim 22 is interpreted as follows:
	Claim 22, An shRNA having a nucleic acid sequence that comprises AAAUAUGUGCAUCUCCCAAAG (SEQ ID NO: 3) or CUUUGGGAGAUGCACAUAUUU (SEQ ID NO: 4), wherein the shRNA further comprises an unpaired overhang sequence at the 5' or 3' end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (2012) “Short Hairpin RNA Suppression of Thymidylate Synthase Produces DNA Mismatches and Results in Excellent Radiosensitization” International Journal of Radiation Oncology* Biology* Physics, 84(5), e613-e620; in view of Maeng, Kyungah (May 2016) “Biological and Therapeutic Implications of Thymidylate Synthase in Pancreatic Neuroendocrine Tumors” (Publication No. 11007508) [Doctoral Dissertation, Graduate School of the University of Florida], 104 pages [evidentiary reference]; and Ge et al. (2010) “Minimal-length short hairpin RNAs: The relationship of structure and RNAi activity” RNA, 16:106–117.
This rejection is reiterated for the same reasons set forth in the previous Office action mailed 11/19/2021. A response to Applicant’s traversal follows this reiterated rejection.
Flanagan discloses a shRNA molecule which mediates suppression of thymidylate synthase (TS) mRNA. See Abstract. In particular, Flanagan discloses a TS shRNA referred to as “TRCN0000045667-1071.1.857”. See page e614, col. 2, second paragraph. A shRNA with a TRC (the RNAi Consortium) library number (TRCN) of 0000045667 refers to a shRNA with a target sequence of CTTTGGGAGATGCACATATTT, as evidenced by Maeng (see Table 2-2 on page 37). A shRNA molecule with a target sequence of CTTTGGGAGATGCACATATTT, as taught by Fanagan, is a shRNA molecule comprising an antisense strand (guide strand) of sequence AAAUAUGUGCAUCUCCCAAAG (SEQ ID NO: 3) and a sense strand (passenger strand) of sequence CUUUGGGAGAUGCACAUAUUU (SEQ ID NO: 4). Accordingly, as evidenced by Maeng, Flanagan anticipates the shRNA of claim 22.
Flanagan does not disclose wherein the shRNA further comprises an unpaired overhang sequence. Prior to the effective filing date of the instantly claimed invention, Ge is considered relevant prior art for disclosing that shRNAs typically comprise a dinucleotide overhang at the 3’ end (Abstract) and such an overhang generally enhances the efficiency of gene knock-down for shRNAs (pages 106-107, joining paragraph). In particular, Ge discloses a dinucleotide overhang at the 3’ end of sequence UU (pages 110, first full paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the shRNA of Flanagan to further comprise a dinucleotide overhang at the 3’ end of sequence UU, as taught by Ge, with a reasonable expectation of success because Ge teaches that a dinucleotide overhang at the 3’ end is typical of shRNAs in the art. An artisan would be motivated to perform said modification in order to enhance the efficiency of gene knock-down of the shRNA.
Response to arguments: Applicant’s remarks filed 02/22/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that Ge fails to teach an shRNA that comprises an unpaired overhang sequence at the 5’ end. See page 7 of Applicant’s reply. This is not found persuasive. As discussed above in the rejection of claims 22, 24-26 under 35 U.S.C. 112(b), Applicant’s use of the terms “small hairpin RNA” and “overhang” in claims 22, 24-26 is inconsistent with their accepted meanings in the art, thereby rendering the subject matter Applicant is attempting to claim generally unclear and indefinite. For examination purposes under 35 U.S.C. 103, this indefiniteness issue necessitated that the claim 22 be interpreted such that the shRNA comprises an unpaired overhang sequence at the 5' or 3' end. See Claim Interpretation under 35 U.S.C. 103 above. 


Claims 1-3, 5-11, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (2012) “Short Hairpin RNA Suppression of Thymidylate Synthase Produces DNA Mismatches and Results in Excellent Radiosensitization” International Journal of Radiation Oncology* Biology* Physics, 84(5), e613-e620; in view of Maeng, Kyungah (May 2016) “Biological and Therapeutic Implications of Thymidylate Synthase in Pancreatic Neuroendocrine Tumors” (Publication No. 11007508) [Doctoral Dissertation, Graduate School of the University of Florida], 104 pages [evidentiary reference]; and Ge et al. (2010) “Minimal-length short hairpin RNAs: The relationship of structure and RNAi activity” RNA, 16:106–117, as applied to claims 22, 24-26 above; and in further view of Wang et al. (2006) “Widespread and Stable Pancreatic Gene Transfer by Adeno-Associated Virus Vectors via Different Routes” Diabetes, 55(4), 875-884; Kanungo, J. (March 2017) “Puromycin-resistant lentiviral control shRNA vector, pLKO.1 induces unexpected cellular differentiation of P19 embryonic stem cells” Biochemical and Biophysical Research Communications 486, 481-485 [evidentiary reference]; and Kay et al. (2013) “Targeting Photoreceptors via Intravitreal Delivery Using Novel, Capsid-Mutated AAV Vectors” PloS one, 8(4), e62097, 12 pages.
This rejection is newly applied.
Claim 1 recites that the interfering RNA comprises more than 21 contiguous nucleotides of SEQ ID NO: 1. Residues 4-24 and residues 40-60 of SEQ ID NO: 1 are SEQ ID NOs: 4 and 3, respectively. As discussed above, the shRNA molecule of Flanagan has an antisense strand (guide strand) of sequence AAAUAUGUGCAUCUCCCAAAG (SEQ ID NO: 3) and a sense strand (passenger strand) of sequence CUUUGGGAGAUGCACAUAUUU (SEQ ID NO: 4). Accordingly, the shRNA molecule of Flanagan has at least 21 contiguous nucleotides of SEQ ID NO: 1 or 2. Also as discussed above, Ge discloses a dinucleotide overhang at the 3’ end of sequence UU (pages 110, first full paragraph). Ge discloses that the 3’-UU overhang is located at the 3’-end of either the sense strand or antisense strand (see Figure 1A). Inclusion of a 3’-UU overhang at the 3’-end of the antisense strand of Flanagan’s shRNA (SEQ ID NO: 3) would result in an shRNA molecule having at least 23 contiguous nucleotides of SEQ ID NO: 1 because residues 40-60 of SEQ ID NO: 1 is SEQ ID NO: 3 (AAAUAUGUGCAUCUCCCAAAG) and residues 61-62 of SEQ ID NO: 1 is UU. For these reasons, and those discussed above, the combined teaching of the cited prior art fairly suggests an interfering RNA comprising more than 21 contiguous nucleotides of SEQ ID NO: 1, as recited in claim 1. Accordingly, the recitation that the interfering RNA comprises more than 21 contiguous nucleotides of SEQ ID NO: 1 is prima facie obvious over the cited prior art.
An antisense strand (guide strand) of sequence AAAUAUGUGCAUCUCCCAAAG (SEQ ID NO: 3), as disclosed by Flanagan, is 100% complementary to 21 contiguous nucleotides of SEQ ID NO: 6. See alignment provided above.
Flanagan discloses a lentiviral particle, as opposed to a rAAV particle, comprising nucleic acid encoding the shRNA. See page e614, col. 2, second paragraph. Prior to the effective filing date of the instantly claimed invention, Wang is considered relevant prior art for disclosing that AAV serotype 8 (AAV8) enables effective in vivo gene transfer in pancreas. See Abstract; see also page 882, col. 1-2, joining paragraph; and pages 882-883, joining paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a lentiviral particle, as taught by Flanagan, with a rAAV particle, as taught by Wang, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to perform effective in vivo gene transfer of the nucleic acid encoding the shRNA in pancreas. 
Flanagan expresses the shRNA using a lentiviral plasmid vector referred to as “pLKO.1-purp” (see page e614, col. 2, second paragraph). It is the Examiner’s position that “pLKO.1-purp” is a typographical error of the art-recognized pLKO.1-puro lentiviral plasmid vector. For the pLKO.1-puro lentiviral plasmid vector, shRNA expression is driven by a human U6 promoter, as evidenced by Kanungo (see page 481, first paragraph). The human U6 promoter is an RNA polymerase III promoter. Accordingly, as evidenced by Kanungo, Flanagan discloses the limitation wherein the shRNA is under expression of an RNA polymerase III promoter.
As discussed above, Flanagan discloses wherein the promoter is a U6 promoter, as opposed to an insulin promoter. Wang discloses that use of the insulin promoter enables highly specific transgene expression in insulin-producing β-cells of the pancreas in vivo. See Abstract; see page 879, col. 1-2, joining paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a U6 promoter, as taught by Flanagan, with an insulin promoter, as taught by Wang, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to enable highly specific expression of the shRNA in insulin-producing β-cells of the pancreas in vivo.
Wang does not disclose that the AAV8 particle comprises a capsid protein comprising both an Y447F and Y733F mutation. Prior to the effective filing date of the instantly claimed invention, Kay is considered relevant prior art for disclosing the substitution of surface-exposed tyrosine (Y) residues with phenylalanine (F) residues increase transduction efficiency of AAV vectors by decreasing phosphorylation of capsid and subsequent ubiquitination as part of the proteosomal degradation pathway. See Abstract; see pages 1-2, joining paragraph. In particle, Kay discloses a mutant AAV8 particle comprising a capsid protein comprising both an Y447F and Y733F mutation. See Table 1 on page 2; and Figure 1 on page 4. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to use a mutant AAV8 particle comprising an Y447F and Y733F modified capsid protein as taught by Kay, as opposed to an AAV8 comprising an unmodified capsid protein, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to use a mutant AAV8 particle comprising an Y447F and Y733F modified capsid protein as taught by Kay, as opposed to an AAV8 comprising an unmodified capsid protein, in order to increase transduction efficiency of the AAV8 particle by decreasing phosphorylation of capsid and subsequent ubiquitination as part of the proteosomal degradation pathway.

Conclusion
Claims 20-21, 27-28 are allowed. Claims 1-3, 5-11, 22, 24-26, 29-30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633